DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
2	The claims are objected because of the following reasons: 
	Re claim 1, last line: delete “refence” and insert –reference--.
	Re claims 2-10, line 1: in front of “MTJ unit”, delete “an” and insert --the--.
	Re claim 11, page 32, line 5: delete “refence” and insert –reference--.
	Re claims 12-20, line 1: in front of “memory device”, delete “a” and insert --the--.
	Re claim 14, 
-line 1: delete “claim 11”, and insert --claim 13--, because interconnection level is prior claimed in claim 13,
-page 33, line 2: delete “line” and insert --lines--.
	Re claim 19, line 3: delete “first and second cross-sectional dimensions each fall” and insert --each falls--.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular, in claims 4-5 cite that “the MTJ comprises…the common pinning layer…” is not clear because of the MTJ and the common pinning layer. As reading into claim 1, claim 1 requires MTJ unit, first MTJ and second MTJ and a pinning layer. It is not clear which MTJ that “the MTJ” is referred to and whether the pinning layer is the common pinning layer or not. Further, claim 2 requires “and/or” phase, it will lead to a conflict with claims 4 & 5 when only one coupling layer is considered. Applicant is suggested to revise the claimed languages to avoid any further confusions/conflicts. 
	Further, claim 6 cites “the first coupling layer comprises…and the second coupling layer comprises…” is not clear when reading into claim 2 because of “and/or” phase. Claim 2 requires “and/or” in considering either one or both conditions/limitations. The problem occurs when only one limitation is considered, then claim 6 is conflicted because claim 6 is not consistent with claim 2. Applicant is suggested to revise the claimed languages to avoid any further confusions/conflicts.
	For best understand and examination purpose, the MJT in claim 4 will be considered as the first MTJ unit, and the MJT in claim 5 will be considered as the second MTJ unit, the common pinning layer is either same or different from prior claimed pinning layer and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2005/0045913).
	Re claim 1, Nguyen teaches, Figs. 3B-5B, abstract, [0042-0057], a magnetic tunnel junction (MTJ) unit comprising: 
-a first MTJ (110’) comprising, in a bottom-up direction, a first free layer (118’), a first tunnel barrier layer (116’) and a first reference layer (114’), wherein the first MTJ is switchable between a parallel state and an anti-parallel state through spin-torque transfer (e.g. spin transfer), STT, wherein the first MTJ has a first STT state switching current threshold, and the first MTJ has a first resistance (R1-AR1) when in the parallel state and a second resistance (R1+AR1) when in the anti-parallel state (e.g. switching/writing, Figs. 3B-C, [0042, 0046]) (also consider 210 as first MTJ, Fig. 5A-B); 

-a pinning layer (shared antiferromagnetic layer 102’) arranged between the first reference layer (114’) and the second reference layer (124’) and configured to fix a magnetization (e.g. to pin the magnetization) direction of the first reference layer (114”) and the second refence layer (124 ’) (also Figs. 5A-B, consider 224’, 202, 224’ as pining layer).

    PNG
    media_image1.png
    433
    507
    media_image1.png
    Greyscale

Re claim 2, Nguyen teaches, Figs. 5A-B, [0054], a first coupling layer (224) arranged between the first reference layer (222) and the pinning layer (244, 202), wherein a magnetization of the first reference layer (222) is coupled antiparallel to a magnetization of the pinning layer, through the first coupling layer (224); and/or a second coupling layer (244) arranged between the pinning layer (202, 224) and the second reference layer (242), wherein a magnetization of the second reference layer is coupled antiparallel to the magnetization of the pinning layer, through the second coupling layer (244).
	Re claims 4 & 5, Nguyen teaches, Fig. 5, [0036, 0054, 0062], the MJT comprises a first synthetic anti- ferromagnetic (SAF) configuration formed by the common pinning layer (202), the first coupling layer (224) and the first reference layer (222); and the MJT comprises a second SAF formed by the common pinning layer (202), the second coupling layer (244) and the second reference layer (242).
Re claim 7, Nguyen teaches, Fig. 5A, [0054], a magnetization of the first reference layer (222) is coupled parallel to a magnetization of the pinning layer (224, 202, 244) and/or a magnetization of the second reference layer (242) is coupled parallel to the magnetization of the pinning layer (224, 202, 244), and wherein the MTJ unit further comprises a magnetic stray field compensation layer (232) below the first MTJ or above the second MTJ.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen.
	The teachings of Nguyen have been discussed above. 
	Re claim 3, Nguyen does not explicitly teach the first coupling layer and/or the second coupling layer a Ru-, Ir-, Os-, or Rh- including layer. 
Nguyen does teach “a pinned layer and its adjacent (or shared) pinning AFM layer can be replaced by an antiferromagnetically coupled hard magnetic layer/Ru/hard magnetic layer or hard magnetic layer/Ru/soft magnetic layer three-layer structure” [0010]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nguyen to utilize Ru as material of the coupling layer(s), because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 Re claim 6, Nguyen does not explicitly teach the first coupling layer comprises a non-magnetic layer and wherein the second coupling layer comprises a non-magnetic layer. 
Nguyen does teach a connecting layer and Ru & Cu as nonmagnetic provided between first and second MTJ units (Figs. 4B & 5A, [0036, 0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nguyen to utilize non-magnetic layer as the first and second coupling layers, because Cu and Ru are recognized as known and widely used materials in the art. 
6.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Gan et al. (US 2017/0352701).
	The teachings of Nguyen have been discussed above. 
Re claims 8 & 9, Nguyen does not teach the first reference layer comprises a first ferromagnetic layer pair and a first texture breaking layer arranged between the first ferromagnetic layer pair; and the second reference layer comprises a second ferromagnetic layer pair and a second texture breaking layer arranged between the second ferromagnetic layer pair. 
Gan teaches a magnetic reference layer structure including first and second magnetic reference layers 162, 164 with a PEL 168 [0081] (Fig. 15). 
 	As taught by Gan, one of ordinary skill in the art would utilize the above teaching to obtain first and second reference layers with a ferromagnetic layer pair and texture breaking layer as claimed, because it aids in providing a thermal stable perpendicular MTJ memory which can be programmed with a low switching current. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Gan in combination Nguyen due to above reason. 
7.	Claims 11, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0050019) in view of Nguyen. 
	Re claim 11, Lee teaches, Figs. 1-4, [0002-0008, 0030, 0032], a memory device comprises a plurality of memory cells, each memory cell comprises a first MTJ unit and a second MTJ units, 
wherein each MJT unit comprises: 
-a first MJT (MTJ1) comprising a first free layer (48a), and a tunnel barrier layer (46a) and a first reference layer (44a), wherein the first MTJ is switchable between a parallel state and an anti-parallel state through spin-torque transfer, STT, (e.g. STT MTJ) wherein the first MTJ has a first state switching current threshold (e.g. different threshold currents), and a the first MTJ has a first resistance when in parallel state and a second resistance when in the anti-parallel state (e.g. resistance variations); 
-a second MTJ (MTJ2) arranged above the first MTJ (MTJ1) and comprising, in a bottom-up direction, a second reference layer (44a), a second tunnel barrier layer (46b) and a second free layer, wherein the second MTJ is switchable between a parallel state and an anti-parallel state through STT (e.g. STT MTJ), wherein the second MTJ has a second STT 
-a pinning layer (42b) arranged between the first reference layer (44a) and the second reference layer (44b) and configured to fix a magnetization direction of the first reference layer and the second refence layer (e.g. fixed direction);
wherein the STT state switching current thresholds of the first and second MTJ units are different from each other (e.g. different threshold currents), and wherein the respective resistances of each STT state of the first MJT unit is different from corresponding resistances of each STT state of the second MTJ unit (e.g. resistance variations based on four states).
Lee does not teach the first MTJ comprising, in a bottom-up direction, the first free layer, the first tunnel barrier layer, and the first reference layer. 
Nguyen teaches the first MTJ comprising, in a bottom-up direction, the first free layer (118’), the first tunnel barrier layer (116’), and the first reference layer (114’) (Fig. 4). 
As taught by Nguyen, one of ordinary skill in the art would utilize the above teaching to obtain the first MTJ with first free layer, first tunnel barrier layer and first reference layer in bottom up direction as claimed, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nguyen in combination Lee due to above reason. 
Note: also see claim 1 discussion above for teaching of each MTJ unit taught by Nguyen. 
Re claim 12, Lee teaches the first MTJ unit and the second MJT unit of each memory cell are connected in series to teach other (abstract, Fig. 3). 
Re claim 18, Lee teaches a cross-sectional dimension of the layers of the first MTJ unit (33a) and a cross-sectional dimension of the layers of the second MTJ unit (33b) are different (Fig. 3, 1st figure). 
Re claim 19, Lee/Nguyen does not explicitly teach the cross-sectional dimension of the layers of the first MTJ unit and the cross-sectional dimension of the layers of the second MTJ unit first and second cross-sectional dimensions each fall within a range of 30-500 nm.
Lee does teach “the MLC associated therewith may be scalable to smaller dimensions and provide compatibility with nano-scale fabrication…” [0029].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Lee to obtain dimensions within range of 30-500 nm, because it aids in achieving lower cost and higher device density. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP Chapter 2100-Section 2144.05-Optimization of Ranges). 
 
Re claim 20, Lee teaches the first MTJ unit and the second MJT unit are connected between a terminal of a select device and a select line (SL), wherein another terminal of the select device is connected to a bit line (BL) (Fig. 3, 2nd figure) (also refer to rearrange of parts, In re Japikse, 86 USPQ 70.)
8.	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Nguyen as applied to claim 11 above, and further in view of Seo et al. (US 2017/0110653).

Re claim 13, Lee/Nguyen does not teaches the memory device comprises an interconnect structure and wherein the first and second MTJ units are arranged in a dielectric layer of a same interconnection level of the interconnect structure.

Seo teaches the memory device comprises an interconnect structure (INC, TEP1, 2) and wherein the first and second MTJ units (MTJP1, 2) are arranged in a dielectric layer (124) of a same interconnection level of the interconnect structure (e.g. on same plane) (Fig. 5, 0091]).
As taught by Seo, one of ordinary skill in the art would utilize and modify the above teaching to obtain interconnect structure and MTJ units arranged in the dielectric layer as claimed, because it aids in achieving STT MRAM device with reduced size. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Seo in combination Lee/Nguyen due to above reason. 
 Re claim 14, in combination cited above, Seo teaches, Fig. 5, [0091-0094], the interconnection level forms a second interconnection level (with BL1 & INP) of a multi-level interconnect structure of the memory device, the interconnect structure further comprising a first interconnection level (consider layers 120, 122 with pads, electrodes and bitlines) wherein the second interconnection level is arranged above the first interconnection level, wherein the first interconnection level comprises first and second conductive lines (BE1, PLG2 & BE2, BL2), and the second interconnection level comprises third and fourth conductive lines (BL1, INP), and wherein the first MTJ unit (MTJP1) is connected between the first and third conductive lines (BE1, PLG1, BL1) and the second MTJ unit (MTJP2) is connected between the second and fourth conductive lines (BE2, BL2, INP), and wherein 
Re claim 15, in combination cited above, Seo teaches each one of the first MTJ units (ME1) are arranged in a first region of the memory device (10) and wherein each one of the second MTJ units (ME2) are arranged in a second region of the memory device, wherein the first and second regions are arranged in a dielectric layer (124) arranged between a first interconnection layer (INST) and a second interconnection layer (layer of 122) (Figs. 2, 3 & 5).
9.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Nguyen as applied to claim 11 above, and further in view of Sanuki (US 2017/0256584).
The teachings of Lee/Nguyen have been discussed above. 
Re claim 16, Lee/Nguyen does not teach each one of the first MTJ units are arranged in a first region of the memory device and wherein each one of the second MTJ units are arranged in a second region of the memory device, wherein the first region is arranged in a first dielectric layer arranged between a first interconnection layer and a second interconnection layer and the second region is arranged in a second dielectric layer arranged above the second interconnection layer.
Sanuki teaches teach each one of the first MTJ units (MTJ1) are arranged in a first region of the memory device and wherein each one of the second MTJ units (MTJ3) are arranged in a second region of the memory device, wherein the first region is arranged in a first dielectric layer (62) arranged between a first interconnection layer (21) and a second interconnection layer (23) and the second region is arranged in a second dielectric layer (64) arranged above the second interconnection layer (Fig. 5F, [0029-0034]).
In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sanuki in combination Lee/Nguyen due to above reason. 
Re claim 17, Lee/Nguyen/Sanuki does not explicitly teach a controller configured to selectively couple one of the first MTJ units in the first region in series with one of the second MTJ units in the second region.
Lee does teach series connection (abstract) and “The terms "Multi-Level Memory Cell" (MLC) and "Magnetic Tunnel Junction" (MTJ) used herein can mean one or more storage elements, registers, or the like, or represent one or more structures implemented via computer-executable instructions that operate on one or more processors, controllers, or the like” [0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Lee to obtain a controller selectively couple one of first MTJ units in the first region in series with one of the second MTJ units in the second region, because it aids in well controlling individual MTJ and it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
10.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.